Dissenting Opinion by
Mr. Justice Cohen:
The majority maintains that “[t]he thrust of the entire complaint is summed up in the prayer for relief. . .” (footnote 3 of majority opinion). My reading of the prayer for relief, together with paragraph 14 of the complaint does not permit this conclusion. Paragraph 14 states as follows: “14. From and after January 10, 1956, plaintiffs have been unable to secure employment in their former occupations, solely by reason of the illegal, wrongful and improper expulsion and punishment of plaintiffs by the defendants, and plaintiffs are informed and believe that they will in all probability be unable to secure regular employment in their trade or occupation in the maritime field until the final decision of this Court on this complaint restores them to their former rights, privi*286leges and status in said union. During the period from January 10, 1956, to date, plaintiffs have suffered loss of earnings in various sums and amounts and will continue to suffer such further losses until their rights and privileges are once more recognized.”
To me it is clear that since the prayer for relief seeks “such other damages as the Court may deem meet and just,” and since paragraph 14 alleges . . plaintiffs have suffered loss of earnings in various sums and amounts and will continue to suffer such further losses”, this is not an action solely to rectify violence done to the union-member relationship and does not focus entirely on internal union matters. This action deals directly with matters of employment and the principal relief sought is in the area which has been preempted as being exclusively within the competence of the National Labor Relations Board.
I thought that the doctrine of federal preemption was finally completed with the decision of the United States Supreme Court in San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236 (1959). Therein it was said that state as well as federal courts must defer to the exclusive competence of the NLRB if the danger of state interference with national labor policy is to be averted when an activity is arguably subject to Section 7 or 8 of the Taft-Hartley Act.
In Local 100, United Assn. of Journeymen and Apprentices v. Borden, 10 L. ed. 2d 638 (1963), the United States Supreme Court indicated the slight bearing that the complained of activity must have on employment status to make it arguably an unfair labor practice: “. . . if it is assumed that the refusal and the resulting inability to obtain employment were in some way based on respondent’s actual or believed failure to comply with internal union rules, it is certainly ‘arguable’ that the union’s conduct violated” the Labor Man*287agement Relations Act and that jurisdiction is in the NLRB. 10 L. ed. 2d at 642.
The United States Supreme Court in a further effort to avert state interference with national labor policy indicated that in the first instance questionable situations should be referred to the NLRB and that if after an inquiry into the facts the board found that the union conduct in question was not an unfair labor practice, it might return jurisdiction to the state courts. Local 100, United Association of Journeymen and Apprentices v. Borden, supra, 10 L. ed. 2d at 642.
Thus, in a case such as this, which is arguably within the jurisdiction of the NLRB, we should not assert our jurisdiction merely because the “Wherefore” clause of the complaint (footnote 3 of majority opinion) does not specifically spell out that this is an action for loss of earnings resulting from some union activity. Especially is this true where the complaint is clear that damages for loss of wages together with loss of employment are alleged. No fair reading of the complaint can conclude that the activity which the majority seeks to regulate is not arguably subject to Section 7 or 8 of the Act.
Only recently we stated in Young v. United Steelworkers of America, 413 Pa. 90, 196 A. 2d 313 (1964) in a per curiam opinion: “In view of our holding in the recent case of Wax v. Int. Mailers Union, 400 Pa. 173, [161 A. 2d 603], it is clear that the court properly refused to take jurisdiction in the instant case. We there stated that ‘our jurisdiction can only be sustained where the complaint is grounded solely on injury to the plaintiff’s member-union relationship, and which complaint does not seek damages for “back pay” as a result of interference by the union with employment rights, which remedy the N.L.R.B. is specifically empowered by Section 10(c) to grant in unfair labor practices cases.’ ”
*288In Wax v. International Mailers Union, supra, we completely disapproved International Association of Machinists v. Gonzales, 356 U.S. 617 (1958), since it was effectively overruled by the remarks of Justice Hablan and Justice Frankfurter in the Garmon decision.
I thought that our Court’s unanimous opinion in Young v. United Steelworkers, supra, quoting from Wax, had permanently laid to rest the contention of the majority. I see no reason why the discarded rationale of Gonzales, which has been so restricted by the United States Supreme Court to its facts that it is completely without any authority, should be resurrected by our Court, unless it be to get a labor union before a judge and jury rather than before the National Labor Relations Board which could order job reinstatement and award back pay.
On January 6, 1964, in N. L. Liner v. Jafco, Inc., 11 L. ed. 2d 347 (1964), the United States Supreme Court again unanimously reaffirmed the supremacy of the NLRB in labor disputes and defined the term “labor dispute” to include: “. . . any controversy concerning terms, tenure or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee.” 11 L. ed. 2d at 353 n.6.
It is apparent that paragraph 14 of the complaint comes within that definition and hence state court action is proscribed.
I dissent.